DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed August 22, 2022.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8, 13-17, and 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rashwan (US 2019/0050935A1), in view of Lanham et al (US 2008/0313092 A1), and further in view of Yogi (US 2020/0184536 A1).  


Regarding claim 1, Rashwan discloses a system for non-fiat based bartering, comprising:
           A digitally based world-wide community; a first offer to provide a commodity by a first user to said digitally based world-wide community; a second offer to provide a commodity by a second user to said digitally based world- wide community (Rashwan:  Figure 2 - gather offer lists from multiple users202);
an offer valuation engine installed within said digitally based world-wide community, said offer valuation engine assigning a value to said first offer and said second offer (Rashwan:   paragraph [0056] - the system may calculate a ranking value based on the monetary value of the marketable items, user reliability as defined by a user ranking system, Figure 2 - assign ranking value to set of matches 205);
a barter matching engine installed within said digitally based world-wide community, said barter matching engine matching said first offer to said second offer based upon approximately equivalent value; and a barter ranking engine installed within said digitally based world-wide community said barter ranking engine connecting said first offer with said second offer on the platform so long as said barter matching engine matches said first offer to said second offer (Rashwan:  Figure 2 - order set of matches 207).
Rashwan does not expressly disclose wherein the approximately equivalent value is based upon a selectable percentage of difference in offer value; wherein the system manipulates the first offer or the second offer to achieve the selectable percentage of difference in offer value.  Lanham discloses wherein the approximately equivalent value is based upon a selectable percentage of difference in offer value; wherein the system manipulates the first offer or the second offer to achieve the selectable percentage of difference in offer value (Lanham: paragraph ]0029] - A small percentage, say, under 5-10%, of this difference is subtracted from the initial list/retail/sale price to arrive at an early-acceptance price).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Rashwan to have included wherein the approximately equivalent value is based upon a selectable percentage of difference in offer value; wherein the system manipulates the first offer or the second offer to achieve the selectable percentage of difference in offer value, as taught by Lanham because it would allow for negotiation of a price (Lanham: paragraph [0002]).
The combination of Rashwan and Lanham does not disclose including a blockchain platform; wherein the blockchain platform provides a medium of exchange between the first user and second user.  However, Yogi teaches including a blockchain platform; wherein the blockchain platform provides a medium of exchange between the first user and second user (Yogi: paragraph [0026] -  the storage unit is configured to store a block chain formed from a block including update information of information stored in the storage unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rashwan and Lanham, in the apparatus and method for including a blockchain platform; wherein the blockchain platform provides a medium of exchange between the first user and second user, as taught by Yogi since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would provide storage and records of information (Yogi: paragraph [0026]).

Regarding claim 2, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  Rashwan further discloses wherein said commodity of said first offer and said second offer are services (Rashwan: Figure 2 - one or more marketable products). 
Rashwan does not expressly disclose wherein said commodity of said first offer and said second offer are services.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The matching steps would be performed the same regardless of the type of commodity.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 3, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.   Rashwan further discloses wherein said commodity of said first offer and second offer are products (Rashwan: Figure 2 - one or more marketable products). 

Regarding claim 4, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.   Rashwan further discloses wherein said commodity of said first offer is a service and said commodity of said second offer is a product (Rashwan: Figure 2 - one or more marketable products). 
Rashwan does not expressly disclose wherein said commodity of said first offer is a service and said commodity of said second offer is a product.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The matching steps would be performed the same regardless of the type of commodity.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 5, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  Rashwan further discloses wherein said offer valuation engine assigns a fiat-based value to said commodity of said first offer and said second offer (Rashwan: paragraph [0056] - the system may calculate a ranking value based on the monetary value of the marketable items, user reliability as defined by a user ranking system). 

Regarding claim 6, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim  5 as noted above.  Rashwan further discloses wherein said offer valuation engine assigns a fiat-based value to said commodity of said first offer and said second offer in the local currency of said first offer and said second offer (Rashwan: paragraph [0056] - the system may calculate a ranking value based on the monetary value of the marketable items, user reliability as defined by a user ranking system). 

Regarding claim 8, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  Rashwan further discloses wherein said offer barter matching engine searches said digitally based world-wide community for approximately equivalent said first offers and said second offers (Rashwan: paragraph [0039] -  the matching platform is sequentially searching through the product information records of the marketable products from each wish list, and selects for each marketable product a set of matched marketable product from an offer list with product information satisfying a set of criteria defined by user preferences to obtain a set of matches). 

Regarding claim 13, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  Rashwan further discloses a user ranking engine (Rashwan: Figure 1 - exchange computing device 106). 

Regarding claim 14, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 13 as noted above.  Rashwan further discloses wherein each said participating user is assigned a ranking based upon product and/or service reliability (Rashwan: paragraph [0056] - the system may calculate a ranking value based on the monetary value of the marketable items, user reliability as defined by a user ranking system). 

Regarding claim 15, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 13 as noted above.  Rashwan further discloses wherein each said participating user is assigned a ranking based upon service and/or service quality (Rashwan: paragraph [0027] - . In one or more embodiments, the ranking value is an index characterizing the match and used to determine the quality of a potential transaction of the marketable products in the match). 

Regarding claim 16, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 14 as noted above.  Rashwan further discloses wherein said ranking of said user for reliability is used by said offer valuation engine (Rashwan: paragraph [0056] - the system may calculate a ranking value based on the monetary value of the marketable items, user reliability as defined by a user ranking system). 

Regarding claim 17, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 15 as noted above.  Rashwan further discloses paragraph [0027] - . In one or more embodiments, the ranking value is an index characterizing the match and used to determine the quality of a potential transaction of the marketable products in the match (Rashwan: Figure 1 - exchange computing device 106). 

Regarding claim 20, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  Yogi further discloses wherein said first offer and said second offer are recorded by an offer block chain system (Yogi: paragraph [0026] -  the storage unit is configured to store a block chain formed from a block including update information of information stored in the storage unit).  


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rashwan (US 2019/0050935A1), in view of Lanham et al (US 2008/0313092 A1), in view of Yogi (US 2020/0184536 A1), and further in view of Himmelstein (US 2015/0081511 A1).  

Regarding claim 7, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 6 as noted above.  The combination of Rashwan, Lanham, and Yogi does not disclose wherein said offer valuation engine provides real-time currency exchange value between said commodities of said first offer and said second offer when each said first offer and said second offer originate in different currency locales.  However, Himmelstein teaches wherein said offer valuation engine provides real-time currency exchange value between said commodities of said first offer and said second offer when each said first offer and said second offer originate in different currency locales (Himmelstein: paragraph [0049]  -The system 100 in its most generalized configuration permits barters of different securities, financial interests (including Himmelstein Options), or classes of items, i.e. Himmelstein Option for stocks for bonds, foreign currency for Himmelstein Option for T-bills, commodities for stocks, options for T-bills etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rashwan, Lanham, and Yogi in the apparatus and method wherein said offer valuation engine provides real-time currency exchange value between said commodities of said first offer and said second offer when each said first offer and said second offer originate in different currency locales, as taught by Himmelstein since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would not limit trading options (Himmelstein: column 1).

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rashwan (US 2019/0050935A1), in view of Lanham et al (US 2008/0313092 A1), in view of Yogi (US 2020/0184536 A1), and further in view of Sandholm (US 2013/0024309 A1).  

Regarding claim 9, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 8 as noted above.  The combination of Rashwan, Lanham, and Yogi does not disclose wherein said offer barter matching engine searches said digitally based world-wide community for at least one more offered commodity to make said first offer and said second offer equivalent.  However, Sandholm teaches wherein said offer barter matching engine searches said digitally based world-wide community for at least one more offered commodity to make said first offer and said second offer equivalent (Sandholm: paragraph [0028]  - Embodiments provide that each barter transaction does not have to involve one item but can involve multiple items. Further, the number of items given by a participant does not have to equal the number items received by that participant. It will be appreciated that a participant might combine items of lesser value in order to barter for a value of greater value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rashwan, Lanham, and Yogi in the apparatus and method wherein said offer barter matching engine searches said digitally based world-wide community for at least one more offered commodity to make said first offer and said second offer equivalent, as taught by Sandholm since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow users to barter with items of lesser value (Sandholm: paragraph [0028]).

Regarding claim 10, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  The combination of Rashwan, Lanham, and Yogi does not disclose wherein said system combines three or more offers to complete a transaction.  However, Sandholm teaches wherein said system combines three or more offers to complete a transaction (Sandholm: paragraph [0028]  - Embodiments provide that each barter transaction does not have to involve one item but can involve multiple items. Further, the number of items given by a participant does not have to equal the number items received by that participant. It will be appreciated that a participant might combine items of lesser value in order to barter for a value of greater value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rashwan, Lanham, and Yogi in the apparatus and method wherein said system combines three or more offers to complete a transaction, as taught by Sandholm since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow users to barter with items of lesser value (Sandholm: paragraph [0028]).
Sandholm does not expressly disclose combining three or more offers.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The combining step would be performed the same regardless of the number of offers.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 11, Rashwan, Lanham, Yogi, and Sandholm teach or suggest all the limitations of claim 10 as noted above.  Sandholm further discloses wherein said system combines five or more offers to complete a transaction (Sandholm: paragraph [0028]  - Embodiments provide that each barter transaction does not have to involve one item but can involve multiple items. Further, the number of items given by a participant does not have to equal the number items received by that participant. It will be appreciated that a participant might combine items of lesser value in order to barter for a value of greater value).
Sandholm does not expressly disclose combining five or more offers.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The combining step would be performed the same regardless of the number of offers.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 12, Rashwan, Lanham, Yogi, and Sandholm teach or suggest all the limitations of claim 11 as noted above.  Sandholm further discloses wherein said system combines seven or more offers to complete a transaction (Sandholm: paragraph [0028]  - Embodiments provide that each barter transaction does not have to involve one item but can involve multiple items. Further, the number of items given by a participant does not have to equal the number items received by that participant. It will be appreciated that a participant might combine items of lesser value in order to barter for a value of greater value).
Sandholm does not expressly disclose combining seven or more offers.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The combining step would be performed the same regardless of the number of offers.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rashwan (US 2019/0050935A1), in view of Lanham et al (US 2008/0313092 A1), in view of Yogi (US 2020/0184536 A1), and further in view of Choi et al (US 2014/0207557 A1).  

Regarding claim 18, Rashwan, Lanham, and Yogi teach or suggest all the limitations of claim 1 as noted above.  The combination of Rashwan, Lanham, and Yogi does not disclose wherein said offer valuation engine permits the combination of said first offer and said second offer in one transaction that comprises a variance of no more than ten percent.  However, Choi teaches wherein said offer valuation engine permits the combination of said first offer and said second offer in one transaction that comprises a variance of no more than ten percent (Choi: Figure 1 - maximum allowed difference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Rashwan, Lanham, and Yogi in the apparatus and method wherein said offer valuation engine permits the combination of said first offer and said second offer in one transaction that comprises a variance of no more than ten percent, as taught by Choi since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because when there is a difference in value of target goods to be exchanged, compensation for such difference can be inconvenient (Choi: paragraph [0003]).
Choi does not expressly disclose a variance of no more than ten percent.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The step would be performed the same regardless of the percent of variance.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 19, Rashwan, Lanham, Yogi, and Choi teach or suggest all the limitations of claim 18 as noted above.  Choi further discloses wherein said offer valuation engine permits the combination of said first offer and said second offer in one transaction that comprises a variance of no more than five percent (Choi: Figure 1 - maximum allowed difference).
Choi does not expressly disclose a variance of no more than five percent.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The step would be performed the same regardless of the percent of variance.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0038278 A1, Himmelstein discloses Electronic bartering system.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625